ORDER
On March 24, 2007, Salem Fuad Aljabri was convicted of a total of 25 counts of money laundering, wire fraud, and structuring transactions to evade required reporting. His sentence included a $2,400 special assessment. On February 2, 2010, this court issued an opinion vacating the five money-laundering counts and remanding the matter for resentencing on the remainder. United States v. Aljabri, 368 FedAppx. 403 (7th Cir.2010). Pursuant to that remand, the district court held a sentencing hearing on June 17, 2011. At the hearing the district court imposed an oral sentence that included a special assessment of $1,900. However, the written judgment issued by the district court specified an assessment of $2,400. The oral sentence was the correct one — 19 counts remained on remand, and 18 U.S.C. § 3013(a)(2)(A) requires an assessment of $100 for each conviction. Rather than asking the district court to correct the error via a motion under Rule 36 of the Federal Rules of Criminal Procedure, Aljabri appealed to this court to resolve the discrepancy.
We decline to do so. When a district court has committed a clerical error and we have jurisdiction through a properly filed appeal, we have the power to correct the problem ourselves under Rule 36. United States v. Bonner, 522 F.3d 804, 808-09 (7th Cir.2008). However, we generally prefer to vacate the flawed order and instruct the district court to fix its own mistake. Id. We pursue that course here.
*86The amended judgment is VACATED, and the case is REMANDED solely for the district court to correct the above-specified clerical error.